 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   KENTRELL D. WELCH,                                    Case No.: 2:19-cv-00193-RFB-VCF

 9          Petitioner,
                                                                         ORDER
10 v.

11 BRIAN WILLIAMS, et al.,

12          Respondents.

13

14         The court notes at the outset that no courtesy copies—except as specified at the

15 conclusion of this order—are required in this case at this time.

16         by In April 2019, this court granted petitioner Kentrell D. Welch’s motion for extension

17 of time to file an amended 28 U.S.C. § 2254 habeas corpus petition and directed Welch to file his

18 amended petition on or before May 1, 2019 (ECF No. 10). Instead, on June 25, 2019, Welch

19 filed a motion for entry of clerks default, complaining that respondents had not filed an answer to

20 the petition. This frivolous motion is denied, as respondents were waiting for Welch to file an

21 amended petition.

22         As Welch has not filed an amended petition or sought further extension of time, the court

23 now issues a revised scheduling order for a response to the original petition.
 1          IT IS THEREFORE ORDERED that petitioner’s motion for entry of default (ECF No.

 2 11) is DENIED.

 3          IT IS FURTHER ORDERED that respondents shall file a response to the petition,

 4 including potentially by motion to dismiss, within 60 days of the date of this order, with any

 5 requests for relief by petitioner by motion otherwise being subject to the normal briefing

 6 schedule under the local rules.

 7          IT IS FURTHER ORDERED that the briefing schedule set forth in this court’s March

 8 7, 2019 order otherwise remains in effect.

 9          IT IS FURTHER ORDERED that, at this time, the parties shall send courtesy copies of

10 any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the Reno

11 Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400 S. Virginia St.,

12 Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the mailing

13 address label. No further courtesy copies are required unless and until requested by the

14 court.

15

16          DATED: July 17, 2019

17                                                          _________________________________
                                                            RICHARD F. BOULWARE, II
18                                                          UNITED STATES DISTRICT JUDGE

19

20

21

22

23



                                                    2
